Citation Nr: 0708161	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for asbestosis.

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for 
asbestosis, evaluated as 10 percent disabling effective 
November 29, 2001, denied the veteran's request for an 
evaluation in excess of 30 percent disabling for PTSD, denied 
the veteran's application to reopen claims of entitlement to 
service connection for a prostate condition and fatty tumors, 
and denied entitlement to TDIU rating.  The veteran perfected 
a timely appeal of these determinations to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the Veteran's Law Judge held the record open for 60 
days in order to allow the veteran time to submit additional 
evidence.  Additional evidence was submitted within the 
allotted time period, accompanied by a waiver of RO 
consideration.  

When this case was previously before the Board in December 
2004, the Board reopened and denied the veteran's claims of 
entitlement to service connection or a prostate condition and 
fatty tumors.  The issues of increased ratings for PTSD and 
asbestosis, and entitlement to TDIU rating, were remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Additionally, the Board noted that in April 
2004, the veteran raised the issue of temporary total 
disability for a hospital stay in connection with his 
service-connected PTSD.  As this matter had not been 
developed or adjudicated by the RO, it was referred to the RO 
for appropriate action.

In August 2006, the RO increased the evaluation of the 
veteran's service-connected PTSD to 70 percent disabling and 
granted entitlement to TDIU.  
As the appeal regarding the evaluation of the veteran's 
asbestosis involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's asbestosis has not been found to be 
productive of FVC 74 percent or less predicted, DLCO (SB) 65 
or less percent predicted, maximum exercise capacity of 20 
ml/kg/min or less oxygen consumption with cardiorespiratory 
limitation, cor pulmonale or pulmonary hypertension, or 
outpatient oxygen therapy.

2.  The evidence does not show that the veteran's PTSD is 
productive of total occupational and social impairment; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's asbestosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.97; Diagnostic Code 6833 (2006).

2.  The criteria for the assignment of an initial evaluation 
for PTSD in excess of 70 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in September 2003 and 
February 2005, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
This letter provided the veteran with information regarding 
what the evidence must show with respect to his increased 
rating claims.  In addition, the RO also provided the veteran 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  And the veteran was 
generally invited to send information or evidence to VA that 
may support the claims.  

With respect to the veteran's asbestosis claim, the Board 
observes that in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claim for a initial higher disability rating for 
his service-connected lung condition; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

With respect to the veteran's claim for an increased rating 
for his PTSD, the Board notes that VA provided adequate VCAA 
notice with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the August 2006 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies in this instance.  In this regard, the 
Board notes that the veteran was afforded notice regarding 
the disability rating and effective dates in a notice letter 
dated in August 2006.  This notice, however, was only 
provided very recently, calling into question the adequacy of 
such notice.  Despite any potentially inadequate notice 
provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations in 
connection with the claims, the veteran's testimony before 
the Board, and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that this case has been remanded for further development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

A.	Asbestosis.

In this case, the veteran contends that his service-connected 
asbestosis warrants an evaluation in excess of 10 percent 
under Diagnostic Code 6833.  Under Diagnostic Code 6833, 
asbestosis warrants a 10 percent evaluation if the condition 
is productive of Forced Vital Capacity (FVC) of between 75 to 
80 percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
between 66 to 80 percent predicted.  A 30 percent evaluation 
is warranted for FVC between 65 to 74 percent predicted, or 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is warranted for FVC of 50 to 64 percent 
predicted, DLCO (SB) of 40 to 55 percent predicted, or 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Finally, a 
maximum 100 percent evaluation is warranted for FVC less than 
50 percent predicted, DLCO (SB) less than 40 percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, cor 
pulmonale or pulmonary hypertension, or where the condition 
requires outpatient oxygen therapy.  

The medical evidence in this case consists of numerous post 
service treatment records, VA examinations and pulmonary 
function tests.  The most recent VA examination was conducted 
in January 2006.  This examination revealed FVC between 82 
and 85 percent predicted and DLCO of 83 percent predicted.  A 
chest examination was noted to be symmetrical with full 
expansions.  The examiner diagnosed the veteran with mild, 
reversible airway obstruction with normal gas transfer.  The 
examiner also indicated that a CT report found minimal 
bilateral pleural thickening and subtle interstitial 
abnormalities in the left base consistent with asbestosis.  
Other recent treatment records revealed FVC of 67 to 86  
percent, and noted very mild airflow obstruction by 
spirometry.  Treatment notes dated in 2001 indicated 
diffusion of between 107 and 125 percent of predicted value.  
Other findings were consistent with the January 2006 VA 
examination. 

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's 
asbestosis.  In order to warrant a higher evaluation under 
Diagnostic Code 6833, the veteran's condition must have been 
found to be productive of FVC 74 percent or less predicted, 
DLCO (SB) of 65 percent or less predicted, maximum exercise 
capacity of 20 ml/kg/min or less oxygen consumption with 
cardiorespiratory limitation, cor pulmonale or pulmonary 
hypertension, or outpatient oxygen therapy.  Here, the 
veteran's most recent pulmonary tests showed FVC between 82 
and 85 percent predicted and DLCO of 83 percent predicted.  
Some other FVC tests revealed FVC as low as 67 percent, but 
the majority of test results were over 74 percent.  In 
addition, recent private diffusion results were indicated to 
be between 107 and 125 percent of predicted value.  Both the 
VA and private physicians indicated that the veteran's 
condition was mild.  There is also no indication that the 
veteran's condition is manifested by maximum exercise 
capacity of less than 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, cor pulmonale or pulmonary 
hypertension, or outpatient oxygen therapy.
 
Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  PTSD.

The veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411.  Under this code, a 70 evaluation 
for PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 70 percent.  In reaching this determination, the Board 
notes that the veteran was afforded VA psychiatric 
examinations in March 2002 and January 2006.  The record also 
contains numerous treatment records in connection with the 
veteran's condition. 

The March 2002 examination noted the veteran's medical 
history and revealed that the veteran was taking medication 
for his condition.  The veteran reported nervousness when 
around crowds, an exaggerated startle response to loud noise, 
and stated that he is always on guard.  The veteran reported 
more intense symptoms at night, difficulty trusting others, 
and that he is easily irritated and has difficulty 
communicating with others.  Upon examination, the veteran was 
found to be mildly anxious, but alert and oriented times four 
with good eye contact.  His affect was anxious, but his 
thought process was found to be coherent with no suicidal or 
homicidal ideations.  The veteran was diagnosed with PTSD, 
chronic, and assigned a GAF score of 61.  

The veteran was afforded an additional VA examination in 
January 2006.  The examiner indicated that the veteran's 
claims file was available and reviewed in connection with the 
examination.  The examination revealed that the veteran sees 
his two sons regularly and that they check in on him daily to 
make sure that he has eaten and does not need assistance.  
The veteran indicated that he seldom sees other family 
members, to include his daughter, and that he has no friends 
and does not trust strangers.  The veteran's son, who 
attended the examination, agreed with this assessment.  
Regarding his PTSD symptoms, the veteran reported recurrent 
and intrusive distressing recollections, including images and 
dreams.  The veteran was indicated to avoid thoughts, 
feelings or conversations associated with his traumatic 
events in service, including avoiding activities, places, 
people that arouse recollections of the trauma, markedly 
diminished interest or participation in significant 
activities, and feelings of detachment or estrangement from 
others.  The veteran was also noted to have difficulty 
falling or staying asleep, hypervigilance, exaggerated 
startle response, difficulty concentrating and was noted to 
be irritable with outbursts of anger.   The examiner noted 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  The 
veteran reported nightmares at least weekly, and frequent 
waking during the night, causing moderate to severe fatigue. 
The veteran reported near-constant irritability with 
occasional outbursts of anger.  The veteran's hypervigilance 
and exaggerated startle response were indicated to be mild to 
moderate, occurring only on occasion. The veteran also 
reported severe difficulty concentrating, possibly 
exacerbated by a recent stroke.  The veteran's avoidance 
symptoms were found to be frequent and moderate, but his 
detachment was endorsed as being constant and severe.  The 
veteran reported daily intrusive thoughts, causing 
considerable anxiety.  The veteran was noted to have been 
divorced four times.  

Upon examination, the veteran was noted to be anxious and 
depressed.  He was oriented three times. His thought process 
and content were noted to be unremarkable.  There were no 
delusions, his judgment was intact and his intelligence was 
normal.  The veteran was found to have moderate sleep 
impairment, frequent nightmares and night waking, leading to 
daytime fatigue.  The veteran was found to have no 
inappropriate behavior, no obsessive/ritualistic behavior, or 
panic attacks.  His impulse control was good, he interpreted 
proverbs correctly, and had no episodes of violence.  The 
veteran was noted to have occasional suicidal, but no 
homicidal thoughts, and he was found to have no problems with 
activities of daily living and an ability to maintain minimum 
personal hygiene.  His remote memory was normal and his 
recent memory was mildly impaired.  The veteran was diagnosed 
with PTSD and major depressive disorder.  He was assigned an 
GAF score of 41.  

The veteran's claims file also contains numerous treatment 
records for his PTSD.  These records reflect that the veteran 
was diagnosed on numerous occasions with PTSD, and has been 
assigned GAF scores ranging from 48 to 60.  The most common 
scores given were a GAF of around 50, indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  These records also 
indicate that the veteran was prescribed medication for his 
condition.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 70 percent under Diagnostic Code 
9411 has not been shown.  The evidence shows that the 
veteran's PTSD is manifested by intrusive thoughts, 
nightmares, disturbed sleep, hypervigilance, exaggerated 
startle response, decreased short term memory and 
concentration, irritability, avoidance, and some suicidal 
ideation.  The record also shows that the veteran suffers 
depression and impaired social and family relationships.  The 
record does not, however, reflect homicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent.  Here, the 
Board finds that the veteran's PTSD is not manifested by  
deficiencies in judgment or thinking; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; total occupational and 
social impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
As such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
asbestosis is denied.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


